SIBLEY, Circuit Judge
(dissenting in part).
I think the charge, over due objection, failed to tell the jury what must be shown under each count to constitute guilt, and a new trial, which the appellant moved for generally, ought to be granted generally, that is on all counts.
I do not think count one, on which conviction was had, is fatally defective however. The mention of Section 301 of the Act at least does no harm, for it may be disregarded: Rule of Criminal Procedure, Rule 7(c), 18 U.S.C.A. following section 687. It however is as broad as the Act, for it prohibits the use or operation of radio apparatus in interstate communication “except under and in accordance with this chapter and with a license in that behalf granted under the provisions of this chapter.” The indictment in count one charged appellant with having used such apparatus in such communication without a license issued to him. It was proved that he had no license of any sort. He is guilty under the undisputed evidence, on this point. He did not attack the count for uncertainty or otherwise. If he did not know which license it was contended was lacking, he could have asked for a bill of particulars, but did not. The jury found he did just what the count said he did, and thereby he violated the Act. I think we are over-teChnical in saying that a count in the very words of the Act does not charge a crime, and is fatally defective though not attacked for any lack. 18 U.S.C.A. § 556.